Case 1:20-cv-04844-NGG-CLP Document 15 Filed 10/09/20 Page 1 of 6 PageID #: 208



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  THE ROMAN CATHOLIC DIOCESE OF
  BROOKLYN, NEW YORK,
                                                      MEMORANDUM & ORDER
                         Plaintiff,                  20-cv-4844(NGG)(CLP)

                  -against-

  GOVERNOR ANDREW M. CUOMO in his
  official capacity,

                         Defendant.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

             The Plaintiff in this case, the Roman Catholic Diocese

 of Brooklyn, seeks a temporary restraining order and preliminary

 injunction against Governor Cuomo’s Executive Order No. 202.68

 (“Continuing Temporary Suspension and Modification of Laws

 Relating to the Disaster Emergency”) (hereinafter the “Emergency

 Order”).    The Emergency Order significantly restricts attendance

 at “houses of worship” in certain parts of New York, in response

 to a large uptick in COVID-19 infection rates. 1          Plaintiff

 contends that the Order, as applied to it, violates the Free

 Exercise Clause of the First Amendment.




       1 This case is assigned to the Honorable Nicholas G. Garaufis.  Because
 Judge Garaufis was unavailable to hear the case on an expedited basis, the
 undersigned (as the assigned Miscellaneous Judge) heard oral argument, and
 issued this Order shortly thereafter. The case will revert to Judge Garaufis
 for all purposes going forward.

                                       1
Case 1:20-cv-04844-NGG-CLP Document 15 Filed 10/09/20 Page 2 of 6 PageID #: 209



             Under Supreme Court precedent, the right to freely

 exercise one’s religion does not exempt worshippers from

 compliance with “neutral, generally applicable regulatory

 law[s].”     Emp. Div., Dep’t of Human Res. v. Smith, 494 U.S.

 872, 880 (1990).     But where laws single out acts of worship for

 “distinctive treatment,” courts must apply the “most rigorous of

 scrutiny.”    Church of Lukumi Babalu Aye, Inc. v. City of

 Hialeah, 508 U.S. 520, 534 (1993).        “When the government makes a

 value judgment in favor of secular motivations but not religious

 motivations, the government’s actions must survive heightened

 scrutiny.”    Fraternal Order of Police Newark Lodge No. 12 v.

 City of Newark, 170 F.3d 359, 366 (3d Cir. 1999).           The challenge

 here is to determine whether this case is more like Smith — that

 is, a neutral law that incidentally burdens religion — or more

 like Lukumi and Fraternal Order, where religious worship was

 being singled out for disfavored treatment.

             On its face, the Executive Order applies differently

 to religious exercise:      it regulates houses of worship

 explicitly, and applies a capacity limit unique to them.            See

 Emergency Order at 2 (“[H]ouses of worship shall be subject to a

 capacity limit of 25% of maximum occupancy or 10 people,

 whichever is fewer . . . .”).       There are entities treated better

 than religious institutions in the “red zone” — namely, entities

 deemed “Essential Businesses” — but other entities treated more

                                      2
Case 1:20-cv-04844-NGG-CLP Document 15 Filed 10/09/20 Page 3 of 6 PageID #: 210



 restrictively, such as restaurants and even schools, which are

 closed entirely (for in-person activities).          Id. at 2.

             This is a difficult decision for two reasons.          First,

 this case is different from previous COVID-related Free Exercise

 challenges in this Circuit, which involved the application of

 facially neutral executive orders that nonetheless burdened

 religion.    See Ass’n of Jewish Camp Operators v. Cuomo, No. 20-

 CV-0687, 2020 WL 3766496 (N.D.N.Y. July 6, 2020) (Free Exercise

 challenge to executive order regarding summer camp attendance);

 Soos v. Cuomo, No. 20-CV-0651, 2020 WL 3488742 (N.D.N.Y. June

 26, 2020) (Free Exercise challenge to executive order banning

 gatherings of fifty people or more).        This Emergency Order, as

 noted above, contains provisions made expressly applicable to

 houses of worship.     Second, the Governor of New York made

 remarkably clear that this Order was intended to target a

 different set of religious institutions.         See “Governor Cuomo Is

 a Guest on CNN Newsroom with Poppy Harlow and Jimmy Sciutto,”

 October 9, 2020, https://www.governor.ny.gov/news/audio-rush-

 transcript-governor-cuomo-guest-cnn-newsroom-poppy-harlow-and-

 jim-sciutto (“[T]he cluster is a predominantly ultra-Orthodox

 [Hasidic] community. . . . . [T]he issue is with that ultra-

 Orthodox community.”).      Plaintiff appears to have been swept up

 in that effort despite having been mostly spared, so far at

 least, from the problem at hand.

                                      3
Case 1:20-cv-04844-NGG-CLP Document 15 Filed 10/09/20 Page 4 of 6 PageID #: 211



             Nevertheless, the government is afforded wide latitude

 in managing the spread of deadly diseases under the Supreme

 Court’s precedent.     See Jacobson v. Massachusetts, 197 U.S. 11,

 27, 31 (1905) (“[A] community has the right to protect itself

 against an epidemic of disease which threatens its members,” and

 judicial scrutiny should be limited to laws that have “no real

 or substantial relation to” that purpose).         For this reason,

 courts have rejected similar claims under the Free Exercise

 Clause.   In Elim Romanian Pentecostal Church v. Pritzker, 962

 F.3d 341, 344 (7th Cir. 2020), for example, the Court of Appeals

 denied a similar injunction, holding that “[w]orship services do

 not seem comparable to secular activities permitted under the

 Executive Order, such as shopping, in which people do not

 congregate or remain for extended periods.”          Likewise, in South

 Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020),

 a majority of the justices declined to enjoin a California

 Executive Order limiting attendance at religious institutions in

 light of COVID-19.     Relying on Jacobson, Chief Justice Roberts

 noted that the “Constitution principally entrusts the safety and

 health of the people to the politically accountable officials of

 the States to guard and protect.”        Id. at 1614 (cleaned up).       On

 that basis, he concluded that it was “quite improbable” that

 restrictions like the one at issue here would be found

 unconstitutional.     Id.

                                      4
Case 1:20-cv-04844-NGG-CLP Document 15 Filed 10/09/20 Page 5 of 6 PageID #: 212



             Relying on these cases, among others, another judge in

 this District today upheld the Executive Order at issue here.

 See Agudath Israel of America v. Cuomo, No. 20-cv-4834

 (E.D.N.Y.) (Order of Judge Kiyo Matsumoto dated October 9,

 2020).   There are cases that have gone the other way in response

 to similar provisions.      See, e.g., Roberts v. Neace, 958 F.3d

 409 (6th Cir. 2020); Maryville Baptist Church, Inc. v. Beshear,

 957 F.3d 610 (6th Cir. 2020); Soos v. Cuomo, 2020 WL 3488742

 (N.D.N.Y. June 26, 2020).       But in light of Jacobson and the

 Supreme Court’s recent decision in South Bay, it cannot be said

 that the Plaintiff has established a likelihood of success on

 the merits.    See, e.g., Able v. United States, 44 F.3d 128, 130

 (2d Cir. 1995).     And given the severity and complexity of the

 pandemic, it cannot be said, on this record, that the balance of

 equities favors the Plaintiff.       Winter v. Nat. Res. Def. Coun.,

 Inc., 555 U.S. 7, 20 (2008) (2008).

             Accordingly, Plaintiff’s motion for a temporary

 restraining order is denied.       Plaintiff may apply to Judge




                                      5
Case 1:20-cv-04844-NGG-CLP Document 15 Filed 10/09/20 Page 6 of 6 PageID #: 213



 Garaufis for a preliminary injunction, as the record may be

 developed more fully.



       SO ORDERED.

                                    /s Eric Komitee___________________
                                    ERIC KOMITEE
                                    United States District Judge


 Dated:      October 9, 2020
             Brooklyn, New York




                                      6
